Citation Nr: 0837426	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether current tinnitus is related to 
acoustic trauma in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 




A.  Duty to Notify

In a December 2005 letter, the RO notified the veteran of the 
evidence required to substantiate his service connection 
claim and advised the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The records 
necessary to decide the claim, including service medical 
records and post-service medical records identified by the 
veteran, have been obtained and associated with the claims 
file.  The veteran has had a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  





II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b) (2008). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from August 1950 to July 
1953.  The DD Form 214 indicates that the veteran's military 
occupation was engineer.  Service medical indicate that no 
complaints or diagnoses of tinnitus were noted during 
service.   

Post-service outpatient VA audiology treatment dated in 2005 
show that the veteran complained of hearing problems.  It was 
noted that the veteran used explosives and drove tanks during 
his military service with an engineer battalion. 

At a March 2006 VA examination, the veteran complained of 
tinnitus and reported that tinnitus had its onset during 
military service.  The examiner diagnosed bilateral 
sensorineural hearing loss and tinnitus.  The examiner noted 
that the veteran reported tinnitus and stated there was none 
at present.  The examiner opined that tinnitus is secondary 
to the veteran's hearing loss and exposure to high intensity 
sound.

In a June 2006 rating decision, the RO granted service 
connection for bilateral hearing loss secondary as a result 
of acoustic trauma in service.  The RO denied service 
connection for tinnitus based upon the March 2006 VA 
examination which noted that tinnitus was not currently 
present.  

In the July 2006 Notice of Disagreement, the veteran stated 
that he has recurrent tinnitus but did not experience 
tinnitus on the day of the VA examination.   

The Board finds that service connection for tinnitus is 
warranted.  The March 2006 VA examination noted complaints of 
tinnitus, and the examiner diagnosed tinnitus secondary to 
bilateral hearing loss.  The veteran's written statements 
indicate that, although he did not have tinnitus on the day 
of the VA examination, he experiences recurrent tinnitus.  
The veteran is competent to state that he experiences ringing 
in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
finds that there is an approximate balance of positive and 
negative evidence regarding whether the veteran's current 
tinnitus is related to service.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.


ORDER


Service connection for tinnitus is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


